

116 SJ 22 IS: Relating to the disapproval of the proposed sale to the Government of Bahrain of certain defense articles and services.
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIA116th CONGRESS1st SessionS. J. RES. 22IN THE SENATE OF THE UNITED STATESMay 14, 2019Mr. Paul introduced the following joint resolution; which was read twice and referred to the Committee on Foreign RelationsJOINT RESOLUTIONRelating to the disapproval of the proposed sale to the Government of Bahrain of certain defense
 articles and services.That the issuance of a letter of offer with respect to any of the following proposed sales to the Government of Bahrain (described in the certification Transmittal No. 19–06, sent to the Speaker of the House of Representatives and the chairman of the Committee on Foreign Relations of the Senate pursuant to section 36(b)(1) of the Arms Export Control Act (22 U.S.C. 2776(b)(1)) on May 6, 2019), is hereby prohibited:(1)The proposed sale of sixty (60) Patriot Advanced Capability–3 (PAC–3) Missile Segment Enhancement (MSE) missiles (Transmittal Numbered 19–06).(2)The proposed sale of thirty-six (36) Patriot MIM–104E Guidance Enhanced Missiles (GEM–T) missiles with canisters (Transmittal Numbered 19–06).(3)The proposed sale of nine (9) M903 Launching Stations (LS) (Transmittal Numbered 19–06).(4)The proposed sale of five (5) Antenna Mast Groups (AMG) (Transmittal Numbered 19–06).(5)The proposed sale of three (3) Electrical Power Plants (EPP) III (Transmittal Numbered 19–06).(6)The proposed sale of two (2) AN/MPQ–65 Radar Sets (RS) (Transmittal Numbered 19–06).(7)The proposed sale of two (2) AN/MSQ–132 Engagement Control Stations (ECS) (Transmittal Numbered 19–06).(8)The proposed sale of communications equipment, tools and test equipment, range and test programs, support equipment, prime movers, generators, publications and technical documentation, training equipment, spare and repair parts, personnel training, Technical Assistance Field Team (TAFT), U.S. Government and contractor technical, engineering, and logistics support services, Systems Integration and Checkout (SICO), field office support, and other related elements of logistics and program support (Transmittal Numbered 19–06).